Citation Nr: 1025117	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-37 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded this matter in September 2009; it has now been 
returned for further adjudication.  

FINDING OF FACT

The Veteran did not engage in combat with the enemy during 
service and his diagnosis of PTSD has not been shown to be 
predicated on a corroborated in-service stressor, claimed as 
military sexual trauma incidents.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

As the Veteran's claimed stressors do not involve being engaged 
in combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  To that end, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 10 
Vet. App. at 142.

The Veteran's claimed stressors allege trauma of a sexual nature, 
so the Board notes that in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court specified that there are special evidentiary 
procedures for PTSD claims based on personal assault. VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because 
personal trauma is an extremely personal and sensitive issue, 
many incidents of personal trauma are not officially reported, 
and the victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of the 
stressor.  It is often necessary to seek alternative evidence.  
Id.

With respect to a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. 
§ 3.304(f)(4) provides that if a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2009).



Analysis

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  Here, multiple VA and 
private records in the claims file reflect that the Veteran 
currently suffers from PTSD; these records also link the 
Veteran's PTSD to his alleged sexual trauma in service.

Regardless, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a verified in-
service stressor for service connection to be warranted, as noted 
above.  With regard to the question of whether the Veteran 
participated in combat with the enemy during service there is no 
indication of receipt of such combat-related citations as the 
Purple Heart Medal or the Combat Infantryman Badge; nor does the 
Veteran claim he participated in combat.  Rather, the Veteran 
claims to have PTSD as a result of sexual trauma that he 
experienced in service.  

Therefore, the Board must consider whether the Veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor(s).  

In August 2004 the RO furnished the Veteran with a PTSD 
questionnaire. Specifically, the Veteran was requested to provide 
reports or information regarding treatment at VA and private 
facilities, possible sources of information and evidence such as 
police reports or medical treatment records for assault or rape, 
supporting statements from individuals with whom he had discussed 
the incident, and copies of correspondence that he might have 
sent to close friends or relatives in which he repeated 
information about the incident.  

The Veteran contends that the sexual assaults occurred during 
basic training at Fort Campbell, Kentucky in the fall of 1970.  
The Veteran alleges that he was assaulted on Saturdays, when his 
duty was to clean the bathrooms and that it occurred about six 
times over the course of perhaps six weeks.  He contends that his 
drill sergeant would come in when everyone else was outside and 
would choke, smack and kick him.  Then he would force the Veteran 
to perform a sex act on him.  The Veteran indicated that he did 
not tell anyone because the drill sergeant said that no one would 
believe the Veteran and the drill sergeant threatened to get the 
Veteran a dishonorable discharge or have him thrown into military 
prison.  During one of these assaults the Veteran claims he was 
cut above his right eye and his head.  He contends he still has a 
scar above his right eye and a small knot on his right side 
behind his right ear.  

He contends that since these incidents occurred in the military 
the Veteran does not trust men and he does not want to have 
friends.  The Veteran indicated that he was in radio operator 
repairman class in service, but was not doing well because he had 
to be so close to men he really could not concentrate.  The 
instructors agreed he was not doing well and then was taken out 
of it and given orders to report to Fort Hood, Texas.  The 
Veteran was hurt in a car accident while on leave and later left 
the service.  The Veteran contends that he gets scared if he 
thinks if he has to get in a vehicle with a man to go anywhere 
and does not like being a room with men with the door shut, as it 
makes him nervous.  

A trauma history as composed by the Veteran's treating VA 
psychologist is consistent with the Veteran's above statement.  
In attempt to provide substantiating evidence, the psychologist 
addressed a number of the other kinds of evidence that VA will 
look to in personal assault cases.  The Veteran reported that he 
stayed away from the medical clinics in service because he did 
not want anyone touching him, something he still feels to this 
day unless it is absolutely necessary (and then he asks for 
female providers).  The Veteran also indicated that he requested 
a transfer from Fort Gordon because he could not handle the close 
proximity of other men required in training.  He indicated that 
he avoided taking leave due to fears of running into the attacker 
off station.  The Veteran told the examiner that he had 
experienced significant depression after the trauma and has 
struggled with suicidal ideation ever since the assault.  The 
Veteran indicated to the examiner that he tended to stay away 
from doctors for fear of being touched during examination.  In 
terms of unexplained economic or social functioning  after the 
trauma, the Veteran described not trusting men, having trouble 
with male medical providers, not wanting friends, avoiding groups 
or busy places and avoiding family gatherings.  The Veteran also 
reported sexual performance and sexual drive issues since the 
assault, in that he never wanted to really have sex with his 
wife, even after he was first married.

A 1986 Workers Compensation Board hearing transcript contains an 
indication that the Veteran sustained a back injury in November 
1985, when he was working as an underground miner.  In a November 
1986 mental health treatment record, the Veteran reported 
frustration at being turned down by Social Security 
Administration (SSA) for his disability and a lot of financial 
pressure.  A December 1986 treatment record noted that the 
Veteran was in constant pain from a back injury sustained in a 
mining accident and that his depression stemmed from the pain and 
the inability to care for his family the way he had in the past.  
Another December 1986 private treatment record shows the Veteran 
discussing his back injury and its effect on his mood.  A 
February 1987 examiner notes that the Veteran felt his marital 
problems stemmed from his lack of sexual desire since his 
accident.  A July 1987 private treatment record indicates that it 
was unclear as to the exact time of the onset of his depression, 
but that the accident the Veteran had suffered (referring to 
1985) had an effect on his mental status because of the physical 
pain and frustration it produced.  

In an April 1990 treatment record, the Veteran informed the 
examiner that he had been stationed in Vietnam when he was in the 
army.  A March 1991 examiner noted that the Veteran's depression 
was related to his financial and marital problems.  An examiner 
in August 1991 both noted that the Veteran was experiencing 
anxiety and depression about his injury and his war experience.  
A March 1992 examiner noted the Veteran reported holding many 
memories of his experience in the war.  A June 1992 examiner 
noted that the Veteran discussed events that occurred while he 
was in Vietnam and that there were daily reminders of the war.  

The Board notes that the Veteran reported in a September 1995 VA 
examination that the Veteran was a coal miner and became disabled 
in 1985.  He reported being on SSA disability since 1985.  A May 
1995 VA treatment record noted that the Veteran was without a 
history of an unspecified psychiatric disorder until six to eight 
months prior, when he began to experience depression.  The 
Veteran reported a variety of symptoms, including depression and 
no sex drive since 1985, with a notation that he injured his back 
then.  

According to the Veteran's service personnel records, he never 
left the United States during his period of service and never was 
stationed or served in the Republic of Vietnam.  The Board 
observes that the Veteran's service treatment and personnel 
records do not contain any entries or notations indicating 
reports of personal or sexual assault, corresponding medical 
treatment, or mental health treatment connected to such an 
incident of assault.  In fact, his January 1972 separation 
examination does not contain any indication of residuals of an 
assault and the Veteran himself signed it and indicated that he 
was in good health.  The Veteran's personnel records do not 
reflect a request for a transfer, although the Veteran appeared 
to have been transferred in the normal course of the service.  
Nowhere in these records is any indication of sexual assault or 
harassment in service.  In addition, the Veteran's performance 
did not appear to decline and it appears that the Veteran was 
promoted twice while in service.  

There are no lay or buddy statements in the record to help verify 
the Veteran's stressor.  In addition, there are no police reports 
or medical treatment records for assault or rape, no supporting 
statements from individuals with whom he had discussed the 
incident and no copies of correspondence that he might have sent 
to close friends or relatives in which she repeated information 
about the incident. 

There is no mention of this sexual assault for more than 30 years 
after it allegedly occurred.  In fact, the Veteran had been 
applying for other VA benefits for 20 years until he mentioned 
this incident; he had many opportunities to bring the claim and 
did not mention any assault during numerous VA examinations and 
in years of private medical treatment.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  Maxson v. Gober, 230 F.3d 
1330, 1333.

No treatment records reflecting any kind of psychiatric symptoms 
before the mid-1980s are reflected in the claims file (when the 
Veteran had to go on SSA disability due to his back injury).  
These psychiatric symptoms in the 1980s are attributed to the 
Veteran's back pain and other problems (including financial and 
marital problems).  He often discussed his concern about 
financial issues, referring to his SSA claim and later on about 
his VA benefits being cut (the Veteran is service-connected for 
non-psychiatric issues).  

In sum, the only evidence of any sexual assault or harassment the 
Veteran suffered in service are the allegations of he has made in 
his statements to VA and references in his fairly recent VA and 
private treatment records (starting in 2004).  The Board notes 
that although during medical treatment in the 1990s the Veteran 
claimed to have served in Vietnam and had memories of many 
"experiences" in the war, his service records show he did not 
serve in Vietnam or ever leave the United States.  In addition, 
although the Veteran claims that he was never comfortable around 
men after his alleged in-service trauma, he managed to get 
promoted in service and obtain an honorable discharge with no 
documented issues (military service particularly in the early 
1970s was very male-dominated).  The Veteran also worked for some 
period of time as miner (a heavily male-dominated job carried out 
in tight quarters).  Further, while the Veteran currently 
attributes sexual problems he has had to sexual trauma in 
service, in 1987 he attributed his lack of sexual desire to the 
residuals of his mining accident from 1985.  The Veteran 
currently contends that he has stayed away from medical clinics 
as much as possible due to his alleged sexual trauma, but this 
does not seem consistent with the voluminous medical records in 
the claims file reflecting treatment for various ailments in the 
last 25 years.  

Therefore, given all of the above, the Board finds that the 
Veteran is simply not credible generally or regarding the details 
of his stressors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)."

As the evidence does not establish that the Veteran engaged in 
combat with an enemy during his service, his statements alone are 
not sufficient to establish the occurrence of any in-service 
stressor.  Again, a favorable, after-the-fact, medical opinion is 
likewise insufficient, in and of itself, to predicate the grant 
of service connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 
at 396.  His claim for service connection must be supported by 
corroborating evidence.  Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 
3.304.  The Veteran, himself, has not provided any other 
supporting documentation in this regard aside from his 
contentions that the stressors occurred in service.  

Although the Veteran has received diagnoses of PTSD, he does not 
meet the criteria for service connection for PTSD.  In this case 
the record does not corroborate the Veteran's claimed stressors 
through credible supporting evidence.  The Veteran has provided 
not provided sufficient credible specific evidence, to 
corroborate or verify his alleged stressors.  In short, the sole 
supporting evidence that an alleged stressful event occurred are 
the Veteran's own statements regarding his stressors.  A non-
combat Veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  Cohen, 
10 Vet. App. at 141.  Furthermore, the Board does not find the 
Veteran credible.  

Overall, based upon a review of the entire claims file, the Board 
finds that the evidence of record does not in any way reflect 
verification of the Veteran's alleged stressors as it relates to 
military sexual trauma.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for 
service connection by a letter in August 2004, before the adverse 
rating decision that is the subject of this appeal.  A letter 
dated March 2006 provided the Veteran with the specific notice 
required by Dingess, supra.  Any timing issues with regard to 
notice are not prejudicial to the Veteran, as the claim was 
subsequently readjudicated by the RO in March 2010.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claims.  The 
record contains his service treatment records and service 
personnel records.  VA medical records and private treatment 
records are of record.  SSA records from his disability claim 
have been associated with the claims file.  Statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claims.  

The Board is also satisfied that the development requested by the 
Board's September 2009 remand has been satisfactorily completed 
and substantially complied with.  This includes development to 
obtain records from the SSA, as well as subsequent RO (AMC) 
readjudication of the claim following the development effort.  
These efforts are documented in the claims file.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


